Citation Nr: 1548660	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left lower extremity sciatica.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In January 2013, the Board denied a disability rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine.  The Board also denied a separate rating for neurological abnormalities attributable to the lumbar spine degenerative disc disease.  Finally, the Board remanded the issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).

The Veteran appealed the January 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (JMR), the Court in an August 2013 Order, remanded the portions of the Board's decision denying a separate rating for neurological abnormalities as attributable to the service-connected degenerative disc disease of the lumbar spine.  . 

In January 2015, the Board granted a separate 10 percent rating for left lower extremity sciatica and remanded the issue of TDIU.  The Veteran appealed the Board's January 2015 decision denying a rating in excess of 10 percent rating for left lower extremity sciatica to the Court.  Based on a September 2015 JMR, remanded the matter of whether a rating in excess of 10 percent is warranted for left lower extremity sciatica.  




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The September 2015 Joint Motion for Partial Remand indicates that the Board did not provide adequate reasons and bases for why it did not assign a rating in excess of 10 percent for left lower extremity sciatica.  The Joint Motion explained that the Board did not adequately consider the relevant symptomatology and how it relates to the rating criteria in determining whether the sciatica is more than mildly impairing.  It was pointed out that VA examinations were conducted in April 2008, July 2009, and September 2011.  It was noted that at the April 2008 and July 2009 VA examinations the Veteran reported intermittent numbness and tingling in the left lower extremity and that the VA examiners did not diagnose objective neurological abnormalities as a result of these examinations.  However, the September 2011 VA examination report reflects the Veteran's complaints of daily pain from the left side of the back down the left leg and occasional numbness in the toes.  Straight leg raising test was positive on the left.  The left foot had reduced deep tendon reflexes and some decreased sensation across the toes.  Sciatica of the left lower extremity was diagnosed.  

Based on the above, an increase in the Veteran's left lower extremity symptomatology was noted between the July 2009 and September 2011 VA examinations.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected left lower extremity sciatica, the Veteran should be provided a more contemporaneous VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 ; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  Consequently, the issue should be remanded in order to schedule the Veteran for a VA examination to determine the current severity of the left lower extremity sciatica.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015). 

The Veteran currently does not currently meet the schedular criteria for a TDIU.  However, the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity sciatica is being remanded, and as such, the potential for an increased disability rating to be assigned for this disability on remand could change this.  Therefore, the TDIU issue is inextricably intertwined with the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity sciatica.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined). Thus, the adjudication of the TDIU issue must be deferred pending the development requested on remand of this increased rating issue on appeal.  

Moreover, the Board notes that a TDIU can also potentially be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2015).  If, in the course of adjudicating the TDIU issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2015), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).

As the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities as a whole cause him to be unemployable, such an opinion must be obtained on remand.

Additionally, the Board notes that the record reflects that the Veteran receives private treatment for his disability on appeal.  The following private treatment records are in the claims:  records dated in June 2006 from Wailuku Physical Therapy,  records dated in April 2008 from American Specialty Health Networks, and records dated in September 2008 from Elite Physical Therapy.  Therefore, an attempt should be made on remand to obtain the Veteran's up-to-date private treatment records.  

Finally, the Veteran receives treatment through VA.  The most recent VA treatment records in the claims file are dated in March 2015.  Therefore, up to date VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from March 2015 to the present and associate them with the claims file.

2.  Contact the Veteran and request that he identify any pertinent private treatment he has received for his left lower extremity sciatica on appeal, to include treatment from Elite Physical Therapy dating from September 2008 to the present, from Wailuku Physical Therapy dating from June 2006 to the present, and from American Specialty Health Networks dating from April 2008 to the present.  The Veteran should be specifically requested to provide authorization for VA to obtain any such treatment records.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.  38 U.S.C.A. § 5103A(2)(B).

3.  Schedule the Veteran for a VA neurological examination to determine the current severity of the Veteran's service-connected left lower extremity sciatica.  

The claims folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported. 

The examiner should identify all neurological findings in the left lower extremity related to the service-connected lumbar spine degenerative disc disease, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should provide a complete rationale for all stated opinions.

4.  Schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, were reviewed in connection with this examination. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore, 21 Vet. App. at 219, rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib, 733 F.3d at 1354.
The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  Readjudicate the Veteran's claims in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




